DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al., JP 2005026023A, in view of Moganty et al., US 2019/0020069.

Regarding claim 1, Takashi et al., teaches an ionic liquid for adding to an electrolyte of a lithium ion battery (abstract; pg. 3, lines 97-100), the ionic liquid comprising a compound with a dual core structure having general formula (I)  where Z1 is PF6- (pg. 11, lines 454-pg. 12, line  465) and  X1YW is a pyrrolidinium (pg. 9, lines 353-pg. 10, lines 374-397). 
Takashi et al., does not teach that an overall amount of the ionic liquid added to the electrolyte is 0.1 to 15 wt%.
 Moganty et al., in paragraph 0023, teaches an organic liquid and phosphorus based thermal runaway inhibiting (TRI) materials) (0024-0025; 0032) in an amount of about 0.01 wt% to about 60 wt% (0023) which encompasses the claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ionic liquid of Takashi et al., in light of the teaching of Moganty et al., such that the electrolyte is in an amount of 0.01 wt% to 60 wt% to provide novel multifunctional additives that would have improved the safety of high energy lithium ion batteries.

Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim et al., EP 3000801.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727